Filed 10/21/20 P. v. Crowton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C091844

                    Plaintiff and Respondent,                                      (Super. Ct. No. 62169585)

           v.

 ROBIN ALAN CROWTON, JR.,

                    Defendant and Appellant.




         In April 2020, pursuant to an agreement with the People, defendant Robin Alan
Crowton, Jr., pled no contest to unlawfully carrying a dirk or dagger. Later that month,
and consistent with the parties’ plea agreement, the trial court placed defendant on formal
probation for a period of three years and ordered him to serve 180 days in county jail.
Other pending charges against defendant were dismissed.
         Regarding costs, the trial court imposed: a $300 restitution fine; a suspended
probation revocation fee of $300; a court operations fee of $40; a criminal assessment fee



                                                             1
of $30; a reduced probation supervision fee of $5 a month (amounting to $180 for the
three-year period); restitution of $500; and a “per test” substance abuse testing fee.
       The trial court awarded nine days of credit.
       Defendant timely appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and
defendant has not filed a supplemental brief. Having undertaken an examination of the
entire record pursuant to Wende, we find no arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/                          ,
                                                   Robie, J.



We concur:



/s/
Hull, Acting P. J.



/s/
Renner, J.


                                              2